             Case 1:21-cv-00837-ER Document 29 Filed 08/13/21 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SEABURY FXONE LLC, SEABURY ASSET
 MANAGEMENT LLC, AND SEABURY
                                                        1:21-cv-00837-ER
 INTERNATIONAL CAPITAL HOLDINGS
 LLC,
                                                        [PROPOSED] CONFIDENTIALITY
                            Plaintiffs,                 STIPULATION
                                                        AND ORDER
                  - against –

 U.S. SPECIALTY INSURANCE CO.
 AND RSUI INDEMNITY CO.,

                            Defendants.


Edgardo Ramos, U.S. District Judge

        The above-named parties (the “Parties”) have agreed to the following terms of

confidentiality, and the Court having found that good cause exists for issuance of an

appropriately-tailored confidentiality order governing the above-captioned action (the

“Litigation”), it is therefore hereby:

        ORDERED that any party, entity, person or third-party (“Producing Party”) subject to

this Confidentiality Order (the “Order”), including, without limitation, the Parties, their

attorneys, representatives, agents, experts and consultants, all third parties providing discovery in

the Litigation, and all other interested persons or entities with actual or constructive notice of the

Order, shall adhere to the following terms, upon pain of contempt:

        Expect as otherwise provided by written stipulation of the Parties or by Court Order:

        1.       Any Producing Party who receives, produces, makes available for inspection,

possesses, or otherwise submits any documents, items, information or materials, however

embodied (including written discovery responses and testimony) in the course of the Litigation
            Case 1:21-cv-00837-ER Document 29 Filed 08/13/21 Page 2 of 10




(the “Discovery Material”) that is designated as “Confidential” pursuant to the terms of the Order

shall not disclose such Confidential Discovery Material to any person, entity and/or third-party

except as expressly permitted hereunder.

       2.       The Producing Party producing Discovery Material shall designate as

Confidential only that portion of the Discovery Material that consists of: (a) information related

to the confidential arbitration commenced by Rosario Ingargiola and FXOne LLC that relates to

this dispute, including but not limited to decisions, orders, pleadings, transcripts, exhibits, and

invoices; (b) financial information; (c) information relating to ownership and/or control of any

non-public company; (d) business and/or marketing information or plans; (e) information of a

personal, intimate and/or business-sensitive nature regarding any person and/or entity; (f)

information prohibited from disclosure by statute; (g) information that reveals trade secrets; (h)

personal identity information; and/or (i) any other category of information hereinafter given

confidential status pursuant to written stipulation of the Parties and/or by Court Order.

       3.       A Producing Party shall have the right pursuant to the Order to designate as

Confidential any and all Discovery Material and/or portions thereof in accordance with

paragraph 2.

       4.       The designation of any Discovery Material, or any portion thereof as Confidential

pursuant to the terms of the Order shall be made in the good faith judgment of counsel consistent

with the terms of the Order.

                 With respect to the Confidential portion of any Discovery Material other than

 deposition transcripts and exhibits, the Producing Party and/or that Producing Party’s counsel

 shall designate a document as Confidential for protection under this Order by placing or

 affixing the words “CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER” on the


                                                  2
            Case 1:21-cv-00837-ER Document 29 Filed 08/13/21 Page 3 of 10




 document and on all copies in a manner that will not interfere with the legibility of the

 document. As used in this Order, “copies” includes electronic images, duplicates, extracts,

 summaries or descriptions that contain the Confidential Information. The marking

 “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” shall be applied prior to or at

 the time of the documents are produced or disclosed. Applying the marking

 “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” to a document does not mean

 that the document has any status or protection by statute or otherwise except to the extent and

 for the purposes of this Order. Any copies that are made of any documents marked

 “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” shall also be so marked, except

 that indices, electronic databases or lists of documents that do not contain substantial portions

 or images of the text of marked documents and do not otherwise disclose the substance of the

 Confidential information are not required to be marked.

       5.       During a deposition, should a witness and/or Producing Party’s counsel refer to or

otherwise utilize Confidential Discovery Material, including, without limitation, as an exhibit,

the Producing Party and/or that Producing Party’s counsel shall indicate, on the record, that a

question and/or answer has referred to or otherwise utilized Confidential Discovery Material, in

which case the transcript of the so-designated testimony, and the Confidential portion of the

Discovery Material so used as an exhibit or otherwise, shall be (i) bound in a separate volume

and marked “Confidential Information Governed by Protective Order” by the reporter; or (ii) a

heading can be placed on the first page of the transcript which states “Confidential Information

Governed by Protective Order Contained Herein” and the pages containing the so-designated

testimony can be marked as Confidential.




                                                 3
            Case 1:21-cv-00837-ER Document 29 Filed 08/13/21 Page 4 of 10




       6.       If at any time prior to the commencement of trial in the Litigation, a Producing

Party realizes that any portion(s) of any Discovery Material that that Producing Party previously

produced should be designated as Confidential, the Producing Party may seek designation of

those portion(s) of the previously produced Discovery Material as Confidential by utilizing the

following procedure:

             a. The Producing Party shall give written notice to counsel of record for each party,

       person, entity and/or third-party who received such Discovery Material during the course

       of discovery (the “Receiving Party”), specifying the portion(s) of the Discovery Material

       as to which such Confidential designation is sought.

             b. If, after three (3) business days after the delivery of the written notice seeking

       Confidential designation, the Receiving Party does not provide written notice of its

       objection to the Confidential designation, then such information will be treated by all

       Parties as Confidential pursuant to the terms of the Order. To the extent there is an

       objection, if, after five (5) business days from the delivery of the written notice objecting

       to the designation of Confidentiality the Parties cannot reach an agreement resolving the

       objection, counsel for the Parties may submit the issue to the Court.

       7.       No party, person, entity and/or third party subject to the Order, other than the

Producing Party, shall disclose or otherwise make available any Confidential Discovery Material

to any other party, person, entity and/or third party whatsoever, except to: (a) the Parties,

including their affiliates and respective employees; (b) counsel retained specifically for the

Litigation, including any associated attorneys, paralegals, and other professional personnel

(including support staff); (c) as to any document, its author, its addresses, and any other person

indicated on the face of the document as having received a copy; (d) any witness who counsel for


                                                   4
             Case 1:21-cv-00837-ER Document 29 Filed 08/13/21 Page 5 of 10




a Party in good faith believes may be called to testify at trial and/or deposition in the Litigation,

provided such witness has first executed a Non-Disclosure Agreement in the form annexed as

Exhibit A hereto; (e) any person retained by a party to serve as an expert witness or otherwise

provide specialized advice to counsel in connection with the Litigation, provided such person has

first executed a Non-Disclosure Agreement in the form annexed as Exhibit A hereto; (f) court

reporters, recorders, and/or stenographers engaged to transcribe depositions conducted in the

Litigation; (g) deposition videographers: (h) the Court and its support personnel; (i) any

reinsurer, accountant, actuary, auditor, or regulator to whom the Receiving Party (or its counsel

of record) has an obligation to report and/or to provide access to its files; and (j) other persons

only by written consent of the Producing Party or upon order by the Court and on such

conditions as may be agreed or ordered.

        8.       Prior to the disclosure by counsel for any of the Parties of any Confidential

Discovery Material to any person referred to in subparagraphs 8(d) or 8(e) above, such person

shall be provided with a copy of the Order and shall sign a Non-Disclosure Agreement in the

form annexed as Exhibit A stating that that person has read the Order and agrees to be bound by

its terms.

        9.       All Confidential Discovery Material filed with the Court, and all portions of

pleadings, motions or other papers filed with the Court that disclose such Confidential Discovery

Material, shall be accompanied by a motion to file under seal regarding such Confidential

Discovery Material. Unless otherwise ordered, any Party filing a motion or any other papers with

the Court under seal shall publicly file a redacted copy of the same, via Court’s Electronic Case

Filing system, that redacts only the Confidential Discovery Material itself and summaries,




                                                   5
            Case 1:21-cv-00837-ER Document 29 Filed 08/13/21 Page 6 of 10




descriptions, or other information describing, in whole or in part, such Confidential Discovery

Material.

         10.    Any Party who objects to any designation of Confidentiality shall, at any time

prior to the commencement of trial, serve upon counsel for the designation party written notice

stating, with particularity, the grounds for objection. If, after five (5) business days from the

delivery of the written notice objecting to the designation of Confidentiality the Parties cannot

reach an agreement resolving the objection, counsel for the Parties may submit the issue to the

Court.

         11.    Any Party who requests other limits on disclosure (such as “attorneys’ eyes only”)

shall at any time prior to the commencement of trial serve upon counsel for the Designating

Party written notice stating, with particularity, the grounds for the request. If, by five (5) business

days after the delivery of the written notice, the Parties cannot reach an agreement resolving the

request, counsel for the Parties may submit the issue to the Court.

         12.    Each Party who has access to Confidential Discovery Material shall take all due

precautions to prevent the unauthorized or inadvertent disclosure of such material.

         13.    If a Producing Party inadvertently discloses Discovery Material subject to a claim

of attorney-client privilege, the protection afforded to work product materials, and/or any other

applicable privilege or immunity (“Inadvertently Disclosed Information”), such disclosure shall

not constitute or be deemed a wavier or forfeiture of any claim of privilege or work product

protection with respect to the Inadvertently Disclosed Information and its subject matter. If a

Producing Party makes a claim of inadvertent disclosure, the Receiving Parties shall, within

three (3) business days, return or destroy all copies of the Inadvertently Disclosed Information,

and provide a written certification of counsel that all such Inadvertently Disclosed Information


                                                  6
          Case 1:21-cv-00837-ER Document 29 Filed 08/13/21 Page 7 of 10




has been returned or destroyed. Within three (3) business days of the notification that such

Inadvertently Disclosed Information has been returned or destroyed, the Producing Party shall

produce a privilege log with respect to the Inadvertently Disclosed Information. The Receiving

Parties may move the Court for an Order compelling production of the Inadvertently Disclosed

Information. The motion shall be filed under seal and shall not assert as a ground for entering

such an Order the fact or circumstances of the inadvertent production. The Producing Party

retains the burden of establishing the privileged or protected nature of any Inadvertently

Disclosed Information. Nothing in this Order shall limit the right of any Party to request an in

camera review of the Inadvertently Disclosed Information.

       14.     Nothing herein shall prevent a Receiving Party from challenging the propriety of

the attorney-client privilege or work product immunity or any other applicable privilege

designation by submitting to the Producing Party a written challenge to such a designation within

three (3) business days’ time after the Producing Party notifies the Receiving Parties of the

inadvertent disclosure and/or requests return of the Inadvertently Disclosed Information. If the

Parties are unable to resolve such challenges within five (5) business days, the Party challenging

the designation may submit the issue to the Court.

       15.     The Order shall survive the termination of the Litigation. Within 30 days of the

final disposition of the Litigation (including any appeals), all Confidential Discovery Material

and all copies thereof shall be promptly returned to the Producing Party or destroyed. However,

in the event that it is necessary for a Receiving Party to retain Confidential Discovery Material

because of an obligation to report and/or to provide access to same to its reinsurer, accountant,

actuary, auditor, or regulator, upon written notice to the Producing Party, the Receiving Party

may continue to retain such Confidential Discovery Material, in accordance with the other



                                                 7
                 Case 1:21-cv-00837-ER Document 29 Filed 08/13/21 Page 8 of 10




 provis ions of this Order. Notwi thstand ing anything to the contra ry,
                                                                         counse l of record for the
 Parties may reta in copi es of Discov ery Material, Confid ential or otherw
                                                                            ise, constituti ng work
 produc t, pleadings, motion papers, corresp ondenc e between the Parties
                                                                          , discov ery requests and
 responses, transcr ipts, and deposition and trial exhibi ts. Couns el of
                                                                          record for the Patt ies shall
 not disclose such Discov ery Materi al, Confid ential or otherw ise, to
                                                                         any thi rd parties absent
 subpoena or court order.


           16.           This Court shall retain j urisdic tion over all person s subject to this
                                                                                                  Order to the
 extent necess ary to enforc e any obligations arising hereun der or to
                                                                        impose sanctio ns for any
 contem pt thereof.

 SO STTPULATED A D AGREED.

                                                                 T RESSLE R,   LLP



                                                                 By:
                                                                       - -- - - -
                                                                       Kier a Fitzpatrick- -- - - -
                                                                    Michael R. De lhagen
                                                                One Penn P laza, Suite 470 1
                                                                New York, New York 10119
                                                                (646) 833-09 00
Attorneys.for Plaintiffs
                                                                Attorn eys/or Def endan t
                                                                RSUJ Indemnity Company




    H'?,l'" l<:"'-'evy
      c WaITen Schwa rtz
  1e Chrysler Building
405 Lexing ton Ave
  ew York, NY 10 174
(2 12) 7 10-390 0
Attorn eys f or Defendant
U.S. Specialty Insurance Co.




                                                           8
        Case 1:21-cv-00837-ER Document 29 Filed 08/13/21 Page 9 of 10




SO ORDERED.


                                   _____________________________________
                                   Hon. Edgardo Ramos, U.S. District Judge
Dated: New York, New York
       August 13
              __, 2021




                                      9
         Case 1:21-cv-00837-ER Document 29 Filed 08/13/21 Page 10 of 10




                                             Exhibit A

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SEABURY FXONE LLC, SEABURY ASSET
 MANAGEMENT LLC, AND SEABURY
                                                         1:21-cv-00837-ER
 INTERNATIONAL CAPITAL HOLDINGS
 LLC,
                                                         NON-DISCLOSURE AGREEMENT
                           Plaintiffs,

                 - against –

 U.S. SPECIALTY INSURANCE CO.
 AND RSUI INDEMNITY CO.,

                           Defendants.


       I, _____________________, acknowledge that I have read and understand the

Confidentiality Stipulation and Order in this action governing the non-disclosure of those

portions of Discovery Material that have been designated as Confidential. I agree that I will not

disclose such Confidential Discovery Material to anyone other than for purpose of this litigation

and that at the conclusion of the litigation I will return all discovery information to the party or

attorney from whom I received it. By acknowledging these obligations under the Confidential

Stipulation and Order, I understand that I am submitting myself to the jurisdiction of the United

States District Court for the Southern District of New York for the purpose of any issue or

dispute arising hereunder and that my willful violation of any term of the Confidential

Stipulation and Order could subject me to punishment for contempt of Court.



Dated: ____________                            ___________________________
